Citation Nr: 0619728	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to August 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The veteran's claim was remanded by the Board for further 
development in September 2005.  The development has been 
completed and the veteran's claim is now ready for review by 
the Board.

The Board has granted the veteran's motion to advance his 
case on the docket pursuant to 38 U.S.C.A. § 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.099 (c) (2005).

In 2005, the veteran submitted evidence and argument to the 
effect that he was unemployable due to PTSD.  The Board notes 
that in a February 2004 rating decision, the RO denied a 
total rating based on individual unemployability (TDIU 
rating).  The veteran did not submit and appeal.  It appears 
that the veteran now desires to reopen a claim for a TDIU 
rating.  As this issue has not been adjudicated for appellate 
review, the issue is referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks 
impaired memory, with disturbances of motivation and mood.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
thinking; he does not exhibit such symptoms as  suicidal or 
homicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.   


CONCLUSIONS OF LAW

The criteria for a schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the disabilities on appeal.  However, the effective-date 
element of the claim is moot as the Board finds below that 
the preponderance of the evidence is against the claim.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the agency of original jurisdiction dated in October 
2005.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's VA treatment records have 
been obtained.  Furthermore, the veteran has been provided a 
VA medical examination.  The veteran has testified before the 
undersigned Veterans Law Judge.  The veteran has also 
submitted a letter from his physician.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

PTSD warrants a 50 percent disability evaluation if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

At his May 2005 hearing the veteran testified that he had 
anxiety and nightmares due to his PTSD.  He indicated that 
his PTSD symptoms had been aggravated by the war in Iraq.

On VA examinations in September 2002 and in October 2003, the 
veteran reported nightmares and bad dreams.  He asserted that 
he was hypervigilant and that he startled at loud noises.  He 
reported poor concentration and poor sleep, and a diminished 
energy level.  The examinations revealed that the veteran was 
cooperative and that his mood was neutral.  His affect was 
appropriate and his speech was normal.  There were no 
perceptual problems.  Thought process and thought content 
were normal.  The veteran did not have any suicidal or 
homicidal ideation.  The veteran was oriented to person, 
place and time.  His insight, judgment, and impulse control 
were fair.  The diagnosis upon each examination was PTSD.  On 
each of these examinations, the examiner noted that the 
veteran's GAF was 55 and that the veteran had moderate 
symptoms.  In October 2003, the examiner opined that the 
veteran's psychiatric problems did not prevent him from 
getting employment.

VA treatment records dated from 1999 to 2006 reveal that the 
veteran complained of depression, isolation, poor sleep, 
nightmares, survivor guilt, intrusive thoughts, and 
flashbacks.  These records reveal that the veteran's speech 
was coherent and logical, that his mood was "down," that 
his affect was full range, and that he did not have any 
delusional thinking.  These records also reveal that the 
veteran denied any audio or visual hallucinations, and denied 
any suicidal or homicidal ideation.  The veteran was also 
noted to have fair insight and judgment.  These records 
consistently indicated that the veteran had a GAF of 55 and 
only a few reports show a GAF score of 40.

The veteran's GAF score of 55 for PTSD  represents only 
moderate impairment in several areas, including work, family 
relations, judgment, thinking or mood.  Furthermore, the VA 
examiner stated in September 2002 and October 2003 that the 
veteran's PTSD symptoms were moderate in nature.  None of the 
evidence of record shows suicidal ideation; obsessional 
rituals that interfere with routine activities; speech that 
was illogical, obscure or irrelevant; panic or depression 
that affected the ability to function independently or 
appropriately; or spatial disorientation were not shown.  
Consequently, the Board finds that the disability picture for 
the veteran's service-connected psychiatric disability does 
not more nearly approximate the criteria for a 70 percent 
evaluation than those for a 50 percent evaluation.  

While the Board notes that a September 28, 2005 statement 
from a VA physician indicates that the veteran is 100 percent 
disabled and unemployable due to his PTSD and depression, 
there was no indication in the report that the veteran has 
symptoms found in the schedular criteria for a 100 percent 
rating.  Thus, the opinion lacks probative value in 
determining whether an increased schedular rating is 
warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the service-connected PTSD 
was more than 50 percent disabling.  Thus "staged ratings" 
are inapplicable to this case. 


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


